Name: Commission Regulation (EC) No 987/97 of 30 May 1997 amending Regulation (EC) No 1066/95 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the raw tobacco quota system for the 1995, 1996 and 1997 harvests
 Type: Regulation
 Subject Matter: agricultural structures and production;  production;  consumption;  plant product;  economic geography
 Date Published: nan

 31 . 5 . 97 fENl Official Journal of the European Communities No L 141 /67 COMMISSION REGULATION (EC) No 987/97 of 30 May 1997 amending Regulation (EC) No 1066/95 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the raw tobacco quota system for the 1995 , 1996 and 1997 harvests THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EC) No 2444/96 (2), and in particular Article 9 (5) thereof, Whereas Article 9 of Regulation (EEC) No 2075/92 intro ­ duces a quota system for the various groups of tobacco varieties; whereas the individual quotas have been dis ­ tributed among producers on the basis of the guarantee thresholds for 1997 fixed by Article 1 of Council Regula ­ tion (EC) No 41 5/96 (3); whereas under Article 9 (5) of Regulation (EEC) No 2075/92 the Commission may authorize Member States to transfer guarantee threshold quantities; whereas these quantities remain available in some Member States following distribution of the quotas pursuant to Article 8 of Commission Regulation (EC) No 1 066/95 (4), as last amended by Regulation (EC) No 585/97 (5); whereas the proposed transfers do not give rise to additional expenditure for the EAGGF and do not entail an increase in the total guarantee threshold for each Member State ; Whereas this Regulation should apply before the deadline for the conclusion of contracts following the allocation of the additional quantities set in the second subparagraph of Article 3 ( 1 ) of Commission Regulation (EEC) No 3478/92 (6), as amended by Regulation (EC) No 585/97; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 1 . Paragraph 1 of Article 11a of Regulation (EC) No 1066/95 is amended as follows : ' 1 . For the 1997 harvest, Member States are author ­ ized to transfer to another group of varieties, before 1 5 June 1997, and for Greece before 15 July 1997, threshold quantities of tobacco remaining available following the distribution of quotas pursuant to Article 8 of this Regulation .' 2 . The Annex to this Regulation replaces the Annex to Regulation (EC) No 1066/95 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 May 1997 . For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 215 , 30 . 7. 1992, p. 70 . (2) OJ No L 333 , 21 . 12 . 1996, p. 4 . 0 OJ No L 59, 8 . 3 . 1996, p. 3 . ( «) OJ No L 108 , 13 . 5 . 1995, p. 5 . H OJ No L 88 , 3 . 4 . 1997, p. 3 . ( «) OJ No L 351 , 2. 12. 1992, p. 17 . No L 141 /68 EN Official Journal of the European Communities 31 . 5 . 97 ANNEX ANNEX Guarantee threshold quantities which each Member State is authorized to transfer from one group of varieties to another Member State Group of varieties from which transfer is made Group of varieties to which transfer is made Germany 816 t of light air-cured (group II) 750 t of flue-cured (group I) France 974 t of dark air-cured (group III) 850 t of light air-cured (group II ) Greece 30 t of sun-cured (group V) 20,4 t of Katerini (group VII) 105 t of K. Koulak Klassik (group VIII) 75,0 t of Katerini (group VII) Italy 80 t of fire-cured (group IV) 70,4 t of flue-cured (group I) 190 t of sun-cured (group V) 152 t of flue-cured (group I) 540 t of sun-cured (group V) 540 t of light air-cured (group II ) 270 t of sun-cured (group V) 270 t of dark air-cured (group III)'